Title: From George Washington to Major General William Heath, 6 November 1778
From: Washington, George
To: Heath, William


  
    Dear Sir,
    Head Quarters Fredericksburg [N.Y.]6th Novemr 1778
  
I have your favor of the 30th ulto by Captain Master, who waits in this Neighbourhood until he can hear from New York, having written to Sir Henry Clinton in order to effect his exchange. a Resolve of Congress lately passed put it out of my power to indulge his wish of going in himself.
From part of Genl Phillips’s letter I am led to believe, that he had not received orders from you to prepare for his journey to Virginia, and from your own, you seem to doubt of the propriety of his removal, until the terms mentioned in the opinion of the President of Congress shall be complied with. The late resolve for the removal of the Convention Troops being general, and subsequent to the opinion of the President, I think includes Genl Phillips, and justifies a change of his present situation.
I have mentioned this matter to Genl Gates, upon whom the Command at Boston has by this time devolved, that if Genl Phillips should have remained behind, he may be directed to follow the Troops.
  
  
  
  I thank you for your caution in concealing the route from the Officers of the Convention, although in the present situation of the Enemy’s affairs, I do not think any danger is to be apprehended. I am Dr Sir Your Mo. Obet hum. Servt

  Go: Washington

